Citation Nr: 0707539	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  03-29 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
gastroesophageal reflux disease (GERD) secondary to anti-
inflammatory medication, currently rated as noncompensable 
from March 27, 2003 to September 28, 2004, and as 10 percent 
disabling from September 29, 2004.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty training (ACDUTRA) from 
May 1985 to June 1985.  He was discharged from the Army 
National Guard in 1989.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Winston-
Salem, North Carolina Regional Office (RO) that, in pertinent 
part, denied the appellant's claim of entitlement a total 
disability evaluation based on individual unemployability 
(TDIU) due to service-connected disabilities.  

In April 2005, a Board hearing was held at the VA Central 
Office in Washington, D.C. before the undersigned Veterans 
Law Judge who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of 
that hearing has been associated with the claims file.  The 
Board subsequently remanded the case for additional 
development in July 2005.

Part of the directed development on remand related to a June 
2004 rating decision issued by the RO that granted service 
connection for gastroesophageal reflux disease (GERD) and 
assigned an initial noncompensable evaluation effective in 
March 2003.  The appellant filed a timely notice of 
disagreement (NOD).  In a March 2005 rating decision, the RO 
awarded an increased 10 percent rating effective September 
29, 2004, but did not award the maximum benefit available.  
See AB v. Brown, 6 Vet. App. 35 (1993).  Because the RO had 
failed to issue a statement of the case (SOC) in response to 
the appellant's NOD, the Board remanded the GERD increased 
rating claim to the RO for the issuance of an SOC pursuant to 
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

The appellant's claim of entitlement to TDIU is inextricably 
intertwined with the claim of entitlement to higher ratings 
for the GERD disability.  Therefore, consideration of the 
issue of entitlement to TDIU is deferred pending completion 
of the development delineated in the REMAND below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claims file does not contain a substantive appeal on the 
issues of entitlement to ratings in excess of the initial 
noncompensable rating and the subsequent ten percent rating 
for the GERD disability.  In response to Board letter dated 
September 13, 2006, the appellant and his representative 
stated that a timely substantive appeal had been submitted to 
the AMC in April 2006.  The appellant's representative also 
stated that AMC had confirmed receipt of said substantive 
appeal.  On January 26, 2007, an ombudsman stated that she 
spoke with the appellant who again stated that he had filed a 
substantive appeal with the AMC.

However, the document is not in the claims file.  The AMC has 
not provided any meaningful response to the Board's November 
2006 inquiry about AMC's alleged receipt of the substantive 
appeal.  Unfortunately, this case must therefore be REMANDED 
again for the following actions:

1.  The AMC must conduct a search for the 
April 2006 document described by the 
veteran and his representative.  If 
found, that letter needs to be associated 
with the claims file.  If the letter 
cannot be located, the AMC must confirm 
that a substantive appeal on the issues 
of ratings in excess of 0% and 10% for 
the GERD disability was received by May 
2, 2006, or state that one was not 
received.

2.  If the AMC establishes on the record 
that a timely substantive appeal was 
received, the claims on appeal should be 
readjudicated.  Consideration should be 
given to the rating precepts set forth in 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If any benefit sought is not 
granted, a supplemental statement of the 
case should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice; however, he has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


